Citation Nr: 1702196	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-connected residuals of a right knee injury, status-post arthroscopy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the service-connected chondromalacia of the left knee, status-post arthroscopy, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine with a thoracic compression fracture.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013, September 2014, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records, but otherwise contains documents that are duplicative of what is in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for his bilateral knees and his lumbar spine, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  

First, for disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The final sentence of § 4.59 states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

In this case, the August 2016 lumbar spine examination report did not contain range of motion testing of the lumbar spine due to the Veteran's significant discomfort.  Additionally, the examiner did not attempt any documentation of pain and range of motion in active, passive, weight-bearing, and nonweight-bearing. This is inadequate for rating purposes.  Regarding the Veteran's knees, there was no active or passive range of motion or pain testing of the knees, and there was no documentation of weight-bearing versus non weight-bearing testing.  This is also inadequate.

Second, regarding the lumbar spine disability, remand is also required because the August 2016 examiner failed to adequately comply with the January 2016 remand directives.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the examiner was to consider the Veteran's wife's statements at his September 2015 Board hearing that the Veteran's lumbar spine disability affected his breathing.  See September 2015 Board Hearing Transcript, p. 15.  However, the examiner failed to do so.  This must be done on remand.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion and pain of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner is also requested to opine on the matter of whether the Veteran's lumbar spine disability causes difficulty breathing.  

4.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA 
examination(s) to assess the severity of the Veteran's service-connected left and right knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion and pain of the left and right knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




